           Case 3:18-cr-04474-JAH Document 70 Filed 06/10/20 PageID.463 Page 1 of 2



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                              Case No.: 18cr4474-JAH
12                                          Plaintiff,
                                                             ORDER GRANTING DEFENDANT’S
13    v.                                                     MOTION FOR LEAVE TO FILE
                                                             REPLY BRIEF
14    RUDY CROSBY,
15                                        Defendant.
16
17             Pending before the Court is Defendant Rudy Crosby’s (“Defendant”) Motion for
18   Leave to File a Reply to the United States of America’s (“Plaintiff”) response to
19   Defendant’s Motion to Reduce Sentence. See Doc. No. 69. Good cause appearing,
20   Defendant’s motion is GRANTED.
21             Accordingly, IT IS HEREBY ORDERED:
22          1. Defendant shall file and serve a reply to Plaintiff’s response, [Doc. No. 68], no later
23             than June 15, 2020. Defendant is to specifically address the Court’s jurisdiction to
24             act on Defendant’s motion and the exhaustion of administrative remedies.
25          2. Upon the filing of the foregoing, the parties shall await further order of this Court.
26   ///
27   ///
28   ///

                                                         1
                                                                                           18cr4474-JAH
      Case 3:18-cr-04474-JAH Document 70 Filed 06/10/20 PageID.464 Page 2 of 2



1      3. The Clerk of Court shall serve a copy of the motion together with a copy of this
2         Order on the United States Attorney, or an authorized representative, at 880 Front
3         Street, Room 6293, San Diego, California 92101.
4         IT IS SO ORDERED.
5
6
7    DATED: June 10, 2020
8
                                                _________________________________
9                                               Hon. John A. Houston
                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                   18cr4474-JAH
